DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/17/2021 has been entered.
 
Response to Amendment
	The amendment filed 02/17/2021 has been entered. Claims 18-22, 30, 34-37 and 41-95 were previously cancelled. Claims 1, 3-17, 23-29, 31-33 and 38-40 remain pending in this application. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-15, 17, 27-29, 31-33 and 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over Cotton (Pub. No.: US 2010/0159192 A1) in view of Vinton (Pub. No.: US 2012/0046603 A1) and further in view of Karami et al. (US Pat. No.: 5,308,313). 
Regarding claim 1, Cotton discloses (figs. 2 and 6) a dressing (20) for treating a tissue site with (negative pressure ¶ 0078, ln. 5-7), the dressing comprising:

A second layer (absorbent pad 21) coupled to the first layer (see fig. 2), the second layer comprising a manifold (see fig. 2), wherein the first layer is configured to be interposed between the manifold and the tissue site (see fig. 2); 
A third layer (cover sheet 22) coupled to the second layer opposite the first layer (see fig. 2, ¶ 0071, ln. 4-7), the third layer comprising a polymer drape (¶ 0071, ln. 7-9); and
A fourth layer (silicone gel layer 5) coupled to the first layer opposite the second layer (see fig. 2) and comprising a gel (¶ 0061, ln. 9-11) and including a plurality of apertures (perforations 7) (¶ 0063, ln. 1-4). 
Cotton fails to disclose the plurality of fluid restrictions are configured to expand in response to a pressure gradient across the polymer film and wherein the first layer is at least partially exposed to the tissue site. 
Vinton teaches (figs. 3-4) a dressing in the same field of endeavor comprising a first layer (fluid-impermeable layer 42) comprising a polymer film (¶ 0046, ln. 1-4) having a plurality of fluid restrictions (slits 51) through the polymer film that are configured to that expand in response to a pressure gradient across the polymer film (¶ 0047, ln. 6-10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fluid restrictions of Cotton such they are configured to expand in response to a pressure gradient across the polymer film, as taught by Vinton. Doing so allows flow through the 
Further, Karami teaches (fig. 1-2) a dressing (10) in the same field of endeavor wherein a first layer (12) that is at least partially exposed to the tissue site (see fig. 2, first layer 12 is exposed to the tissue site through area 16 of layer 14). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first layer of Cotton such that it is at least partially exposed to the tissue site, as taught by Karami. Doing so allows fluids to enter the dressing while being unimpeded by the fourth layer which can clog the fluid restrictions of the first layer and thereby inhibit fluid transfer therethrough (Karami, abstract). 
Regarding claim 3, Cotton further discloses wherein the fourth layer comprises a hydrophobic gel (¶ 0061, ln. 9-11, ¶ 0020, ln. 3-6). 
Regarding claim 4, Cotton further discloses (fig. 2) wherein the third layer and the fourth layer enclose the first layer and the second layer (see fig. 2). 
Regarding claim 5, Cotton further discloses (fig. 2) wherein the third layer and the fourth layer enclose the first layer and the second layer (see fig. 2), and the fourth layer is adapted to contact to the tissue site (see fig. 2, ¶ 0026, ln. 1-4). 
Regarding claim 6, Cotton further discloses (fig. 2) wherein the plurality of apertures in the fourth layer are in registration with at least some of the plurality of fluid restrictions in the first layer (see fig. 2). 
Regarding claim 7, Cotton further discloses (fig. 2) wherein the plurality of apertures are in registration with the fluid restrictions (see fig. 2). 
Regarding claim 8, Cotton further discloses (fig. 2) wherein the plurality of 
Regarding claim 9, Cotton further discloses wherein the plurality of apertures in the fourth layer are coextensive with the second layer (see fig. 2), and wherein substantially all the plurality of apertures are in registration with the fluid restrictions in the first layer (see fig. 2).
Regarding claim 10, Cotton further discloses (fig. 2) wherein the fourth layer is configured to be interposed between the manifold and the tissue site (see fig. 2). 
Regarding claim 11, Cotton further discloses (fig. 2) wherein the fluid restrictions have an average length that does not substantially exceed an average dimension of the apertures (see fig. 2, fluid restrictions and apertures are the same size and shape).
Regarding claim 12, Cotton further discloses (fig. 2) wherein the apertures limit an effective size of the fluid restrictions (see fig. 2, the fluid restrictions are the same size as the apertures. 
Regarding claim 13, Cotton further discloses (fig. 2) wherein the apertures are sized to expose no more than two of the fluid restrictions (see fig. 2, each aperture exposes one fluid restriction). 
  Regarding claim 14, Cotton further discloses wherein the fourth layer comprises an area density between 50 and 800 grams per square meter (¶ 0024, ln. 4-6). The range disclosed by Cotton overlaps with the range claimed of less than 300 grams per square meter. In this case where the claimed ranges “overlap or lie inside ranges disclosed in the prior art”, a prima facie case of obviousness exists (MPEP §2144.05 I.).
Regarding claim 15, Cotton further discloses wherein the hydrophobic gel is a 
Regarding claim 17, Cotton further discloses wherein manifold comprises a foam (¶ 0073, ln. 9-12). 
Regarding claim 27, Cotton further discloses wherein the polymer film is hydrophobic (i.e., polyurethane, ¶ 0018, ln. 1-7). 
Regarding claim 28, Cotton further discloses wherein the polymer film has a contact angle with water greater than 90 degrees (i.e., polyurethane, ¶ 0018, ln. 1-7). ]
Regarding claim 29, Cotton in view of Vinton and Karami fail to teach wherein the polymer film is a polyethylene film.
Vinton further teaches (fig. 3-4) wherein the polymer film is a polyethylene film (¶ 0046, ln. 1-4). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the polymer film of Cotton in view of Vinton and Karami such that it is a polyethylene film. Polyethylene films are suitable polymer films for use in a dressing.
	Regarding claim 31, Cotton in view of Vinton and Karami fail to teach wherein the fluid restrictions comprise a plurality of slots, each of the slots having a length less than 4 millimeters.
	Vinton further teaches (fig. 3) wherein the fluid restrictions comprise a plurality of slots (see fig. 3), each of the slots having a length less than 4 millimeters (¶ 0016, ln. 1-3). 
	Regarding claim 32, Cotton in view of Vinton and Karami fail to teach wherein the fluid restrictions comprise a plurality of slots, each of the slots having a width less 
	Vinton further teaches (fig. 3) wherein the fluid restrictions comprise a plurality of slots (see fig. 3), each of the slots have a width that is less than 2 mm (the slots can have a length between 1 and 5 mm, ¶ 0016, ln. 1, thus if the slot is 2 mm in length, the width will be less than 2 mm). 
	Regarding claim 33, Cotton in view of Vinton and Karami fail to teach wherein the fluid restrictions comprise a plurality of slots, each of the slots having a length less than 4 millimeters and a width less than 2 millimeters.  
	Vinton further teaches (fig. 3) that the fluid restrictions that comprise a plurality of slots (see fig. 3), each of the slots having a length less than less than 4 millimeters (¶ 0016, ln. 1-3) and a width that is less than 2 mm (the slots can have a length between 1 and 5 mm, ¶ 0016, ln. 1, thus if the slot is 2 mm in length, the width will be less than 2 mm).
	Regarding claims 31-33, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the slots of Cotton in view of Vinton and Karami such that they have the dimensions taught by Vinton. Doing so would provide slots that are beneficial in the regulation of exudate removal (Vinton, ¶ 0016, ln. 3-4).
	Regarding claim 38, Cotton further discloses (fig. 2) wherein the fluid restrictions are coextensive with the polymer film (see fig. 2, fluid restrictions extend across entire area of the polymer film). 
	Regarding claim 39, Cotton further discloses (fig. 20 wherein the fluid restrictions are coextensive with the manifold (see fig. 2, fluid restrictions extend across entire area 
	Regarding claim 40, Cotton further discloses (fig. 2) wherein a tissue-facing surface of the dressing is smooth (see fig. 2). 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Cotton in view of Vinton and Karami as applied to claim 1 above, and further in view of Hartwell et al. (Pub. No.: US 2017/0143552 A1). 
Regarding claim 16, Cotton in view of Vinton and Karami fail to teach wherein the polymer drape comprises a margin that extends beyond the first layer and the second layer, and an adhesive layer disposed in the margin.  
Hartwell teaches (fig. 3B) a dressing (300) in the same field of endeavor wherein the polymer drape (cover layer 345) comprises a margin (border region 305) that extends beyond a first layer (transmission layer 320) and a second layer (absorbent layer 310) (see fig. 3B), and an adhesive layer disposed in the margin (¶ 0075, ln. 10-14). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the polymer drape of Cotton in view of Vinton and Karami such that it comprises a margin that extends beyond the first layer and the second layer, and an adhesive layer disposed in the margin, as taught by Hartwell. Doing so seals a wound cavity over which the wound dressing is placed and an effective chamber is made where a negative pressure can be established (Hartwell, ¶ 0075, ln. 7-10). 
  
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Cotton in view of Vinton and Karami, as applied to claim 1 above, and further in view of Robinson et al. (Pub. No.: US 2012/0157945 A1), hereinafter Robinson.
Regarding claim 23, Cotton in view of Vinton and Karami fail to teach that the foam is reticulated and has a free volume of at least 90%.  
Robinson teaches a dressing in the same field of endeavor comprising a foam that is reticulated (¶ 0038, ln. 1-2) and has a free volume of at least 90% (analogous to porosity, ¶ 0039, ln. 1-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the foam of Cotton in view of Vinton and Karami such that it is reticulated and has a free volume of at least 90% as taught by Robinson. Doing so would provide a manifold that suitably allows negative pressure to be applied to a wound site. 

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Cotton in view of Vinton and Karami, as applied to claim 17 above, and further in view of Wilkes et al. (Pub. No.: US 2009/0293887 A1), hereinafter Wilkes.
	Regarding claim 24, Cotton in view of Vinton and Karami to teach that the foam is porous and has an average pore size in a range of 400-600 microns.  
	Wilkes teaches (fig. 2) a dressing (30) in the same field of endeavor comprising a foam (32) that has an average pore size in a range of 400-600 microns (¶ 0034, ln. 1-4). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the foam of Cotton in view of Vinton and .

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Cotton in view of Vinton and Karami, as applied to claim 1 above, and further in view of Hunt et al. (Pub. No.: US 2004/0030304 A1), hereinafter Hunt.
	Regarding claim 25, Cotton in view of Vinton and Karami fail to teach that the manifold has a thickness less than 7 millimeters. 
	Hunt teaches (fig. 1) a dressing (10) in the same field of endeavor wherein the manifold (lower foam layer 36) has a thickness less than 7 millimeters (¶ 0045, ln. 8-11). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the manifold of Cotton in view of Vinton and Karami such that it has a thickness less than 7 millimeters as taught by Hunt. Doing so would allow the dressing to have a desirable flat profile when it is in place (Hunt, ¶ 0045, ln. 1-3). 

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Cotton in view of Vinton and Karami, as applied to claim 1 above, and further in view of Olson (Pub. No.: US 2010/0069863 A1).
	Regarding claim 26, Cotton in view of Vinton and Karami fail to teach that the manifold is hydrophobic.  
	Olson teaches (fig. 2) a dressing (200) in the same field of endeavor wherein the 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the manifold of Cotton in view of Vinton and Karami such that it is hydrophobic as taught by Olson. Doing so would provide a material capable of distributing reduced pressure (Olson, ¶ 0040, ln. 1-3). 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-5, 10, 15-17, 27-29, 31-33 and 38-40 under 35 USC §103 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant’s arguments regarding Coulthard and combinations including Coutlhard are moot as Coulthard is no longer relied upon in the current rejection. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEAGAN NGO whose telephone number is (571)270-1586.  The examiner can normally be reached on Monday - Friday 7:00 am - 4:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571) 272-1115.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


/MEAGAN NGO/Examiner, Art Unit 3781                                                                                                                                                                                                        /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781